            Case 3:18-cv-02131-CSH Document 1 Filed 12/26/18 Page 1 of 25



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


Kirk Skinner and John Turgeon-Schramm,             Case No.
Individually and on Behalf of a Class of All
Others Similarly Situated,
                                                   CLASS ACTION COMPLAINT
                                    Plaintiffs,

                 v.                                JURY TRIAL DEMANDED

MARRIOTT INTERNATIONAL, INC., and
STARWOOD HOTELS & RESORTS                          December 26, 2018
WORLDWIDE LLC,


                                 Defendants.


         Kirk Skinner and John Turgeon-Schramm (“Plaintiffs”), through undersigned counsel,

individually and on behalf of all other similarly situated persons (the “Class”), file this Class

Action Complaint against Marriott International, Inc. and Starwood Hotels & Resorts

Worldwide LLC (“Defendants”), and state the following:

                                        INTRODUCTION
       1.       This is a class action on behalf of persons who have suffered, and continue to

suffer, financial losses and increased data security risks as a direct result of Defendants’ failure

to safeguard highly sensitive personally identifiable information (“PII”) belonging to their

customers.

       2.       Plaintiffs, and the putative Class, provided PII to Defendants that included

names, mailing addresses, phone numbers, email addresses, passport numbers, preferred guest

account information, date of birth, gender, arrival and departure information, reservation dates

and communication preferences.
            Case 3:18-cv-02131-CSH Document 1 Filed 12/26/18 Page 2 of 25



       3.       Plaintiffs, and the putative Class, also provided payment card data (“Payment

Card Data”), including, but not limited to, credit and debit card numbers, primary account

numbers, card verification value numbers, expiration dates, and zip codes to Defendants in the

course of doing business, and Plaintiffs had a reasonable expectation that Defendants would

safeguard this sensitive information and all PII provided to Defendants, by employing a

reasonable standard of care to its maintenance and protection. 1

       4.       Between at least 2014 and September 2018 (the “Class Period”), Defendants

were subject to one of the longest-running and largest data breaches in history. During this time

period, intruders gained access to and had years of unabated access to the PII and Payment Card

Data of approximately 500 million guests who made a reservation at one of Marriott’s Starwood

properties.

       5.       Although data breaches are a known risk that Defendants must be aware of and

for which Defendants are in a position of trust as well as a position to safeguard the data, this

data breach was the inevitable result of Defendants’ lax approach to the security of consumers’

PII and Payment Card Data, an approach characterized by neglect, incompetence, and an

overarching desire to minimize costs.2

       6.       Defendants failed to take reasonable steps to adequately protect the ultra-

sensitive, highly sought after PII and Payment Card Data of hundreds of millions of individuals.


1
        Marriott has announced that stolen Payment Card Data was protected by encryption
technology but could not rule out the possibility that hackers also accessed encryption keys that
can be used to decrypt the data. Marriott Announces Starwood Guest Reservation Database
Security Incident (11/30/2018), https://news.marriott.com/2018/11/marriott-announces-starwood-
guest-reservation-database-security-incident/ (last visited Dec. 18, 2018).
2
       Marriott’s President and Chief Executive Officer, Arne Sorenson acknowledged that
Marriott “fell short of what our guests deserve and what we expect of ourselves” in the
November 30, 2018 release announcing the breach. Id.



                                                 2
             Case 3:18-cv-02131-CSH Document 1 Filed 12/26/18 Page 3 of 25



Plaintiffs and the Class are now left to deal with the direct consequences of Defendants’

failures.

        7.       Not only did Defendants fail to keep hackers from the sensitive data systems

housing customers’ PII and Payment Card Data, after hackers entered its systems their activities

went undetected for at least four years, despite obvious red flags that should have caused

Defendants to discover their presence and thwart – or at least minimize – the damage.

        8.       Just after it was announced that Starwood would be acquired by Marriott, on

November 20, 2015, Starwood disclosed the compromise of the Payment Card Data for

customers of at least 50 hotels, with this breach having been carried on undiscovered for as long

as one year. Starwood later restated that the number of affected hotels exceeded 100. 3

        9.       Defendants’ actions have left Starwood customers’ PII and Payment Card Data

exposed and accessible to hackers for years. Consequently, Plaintiffs and the Class have

incurred, and will continue to incur, significant damages in taking protective measures to reduce

risk of identity theft and other fraudulent activity as well as misuse of Payment Card Data,

among other things.

        10.      Plaintiffs seeks to recover the costs that they and others similarly situated have

been forced to bear as a direct result of Defendants’ data breach and to obtain appropriate

equitable relief to mitigate future harm that is certain to occur in light of the unprecedented

scope of this breach.




3
        Robert McMillan, Marriott’s Starwood Missed Chance to Detect Huge Data Breach
Years      Earlier,   Cybersecurity      Specialists  Say,    WSJ       (Dec.    2,    2018),
https://www.wsj.com/articles/marriotts-starwood-missed-chance-to-detect-huge-data-breach-
years-earlier-1543788659.



                                                  3
           Case 3:18-cv-02131-CSH Document 1 Filed 12/26/18 Page 4 of 25



                                            PARTIES

         11.   Plaintiff Kirk Skinner (“Plaintiff”) is a citizen of the State of Washington.

During the Class Period, Plaintiff provided Defendants his PII and Payment Card Data for the

rental of Starwood hotel rooms. As a result of Defendants’ actions, Plaintiff has been injured

and has financial losses, and will be subject to a substantial risk for further identity theft due to

Defendants’ data breach.

         12.   Plaintiff John Turgeon-Schramm (“Plaintiff”) is a citizen of the State of

Minnesota. During the Class Period, Plaintiff provided Defendants his PII and Payment Card

Data for the rental of Starwood hotel rooms. As a result of Defendants’ actions, Plaintiff has

been injured and has financial losses, and will be subject to a substantial risk for further identity

theft due to Defendants’ data breach.

         13.   Defendant Marriott International, Inc. (“Marriott”) is a publicly traded

corporation with its principal place of business at 10400 Fernwood Road, Bethesda, Maryland

20817.

         14.   Defendant Starwood Hotels & Resorts Worldwide, LLC (“Starwood”) is an

indirect, wholly-owned subsidiary of Marriott. On September 23, 2016, Marriott completed the

acquisition of Starwood Hotels & Resorts Worldwide, LLC, formerly known as Starwood

Hotels & Resorts Worldwide, Inc.

                                JURISDICTION AND VENUE

         15.   This Court has original jurisdiction over this action pursuant to the Class Action

Fairness Act, 28 U.S.C. §1332(d). The aggregated claims of the individual class members

exceed the sum or value of $5,000,000 exclusive of interest and costs; there are more than 100




                                                  4
          Case 3:18-cv-02131-CSH Document 1 Filed 12/26/18 Page 5 of 25



putative class members (defined below); and minimal diversity exists because the majority of

putative class members are citizens of a different state than Defendants.

       16.     This Court has personal jurisdiction over Defendant Starwood as it maintains its

principal headquarters in Connecticut, is registered to conduct business in Connecticut, regularly

conducts business in Connecticut, and has sufficient minimum contacts in Connecticut.

Defendants intentionally avail themselves of this jurisdiction by conducting Starwood’s

corporate operations here and promoting, selling, and marketing Starwood’s services to

Connecticut residents.

       17.     Venue is proper in this District under 28 U.S.C. §1391(a) because Starwood’s

principal place of business is in Connecticut and a substantial part of the events, acts, and

omissions giving rise to the claims of the Plaintiffs occurred in this District.

                                  FACTUAL ALLEGATIONS

       18.     Founded in 1927, Marriott is the largest hotel chain in the world, and it owns

more than 6,500 properties in 127 countries and territories.

       19.     In 2017, Marriott had revenues of $22.894 billion. Its common stock is traded on

the NASDAQ under the ticker symbol “MAR.”

       20.     Starwood is a subsidiary of Marriott.

       21.     The acquisition of Starwood by Marriott was announced on November 16, 2015

and finalized on September 23, 2016.

       22.     Starwood collected PII and Payment Card Data directly from consumers who

made a reservation using Starwood’s guest reservation database.

       23.     During the Class Period, Defendants collected and maintained a substantial and

diverse amount of PII and Payment Card Data.




                                                  5
             Case 3:18-cv-02131-CSH Document 1 Filed 12/26/18 Page 6 of 25



                 Plaintiffs and the Class Relied on Marriott to Adequately Protect
                                    Their Sensitive Information

           24.    Defendants have a well-established and clear legal duty to act reasonably to

protect PII and Payment Card Data they collect and possess from exposure to unauthorized third

parties.

           25.    When Defendants were given PII and Payment Card Data in the course of

business, Plaintiffs and the Class could reasonably expect Defendants to store this information in

a safe and confidential manner, using all reasonable safeguards and protections.

           26.    Defendants owed a duty of care to Plaintiffs and the Class to protect the

information provided to them.

                                     The Marriott Data Breach

           27.    On November 30, 2018, Defendants announced a data security incident involving

the Starwood guest reservation database:

           On September 8, 2018, Marriott received an alert from an internal security tool
           regarding an attempt to access the Starwood guest reservation database in the
           United States. Marriott quickly engaged leading security experts to help
           determine what occurred. Marriott learned during the investigation that there had
           been unauthorized access to the Starwood network since 2014. The company
           recently discovered that an unauthorized party had copied and encrypted
           information, and took steps towards removing it. On November 19, 2018,
           Marriott was able to decrypt the information and determined that the contents
           were from the Starwood guest reservation database. 4

           28.    As revealed in the announcement, Marriott reportedly discovered this breach on

September 8, 2018, but did not publicly disclose the existence of the breach to the public for

nearly three months.




4
           See supra Marriott’s announcement note 1.



                                                  6
         Case 3:18-cv-02131-CSH Document 1 Filed 12/26/18 Page 7 of 25



       29.      Marriott’s announcement further identified the massive scope of the breach and

the range of PII and Payment Card Data compromised over the preceding four-year period.

       The company has not finished identifying duplicate information in the database,
       but believes it contains information on up to approximately 500 million guests
       who made a reservation at a Starwood property. For approximately 327 million
       of these guests, the information includes some combination of name, mailing
       address, phone number, email address, passport number, Starwood Preferred
       Guest (“SPG”) account information, date of birth, gender, arrival and
       departure information, reservation date, and communication preferences. For
       some, the information also includes payment card numbers and payment card
       expiration dates, but the payment card numbers were encrypted using Advanced
       Encryption Standard encryption (AES-128). There are two components needed to
       decrypt the payment card numbers, and at this point, Marriott has not been able to
       rule out the possibility that both were taken. For the remaining guests, the
       information was limited to name and sometimes other data such as mailing
       address, email address, or other information. 5

                The Breach Was the Result of Defendants’ Failure to Properly
                         and Adequately Secure Their U.S. Website

       30.      The data security breach was the direct result of Defendants’ actions and choices,

which resulted in inadequate data security regarding Plaintiffs and the Class’ PII and Payment

Card Data.

       31.      Defendants should have been aware of the vulnerability of Plaintiffs’ and the

Class’ PII and Payment Card Data, at least as early as the November 20, 2015 announcement of

the Starwood data breach. This disclosure came within four days of the companies’

announcement of the merger, and should have alerted Defendants to obvious security

deficiencies.




5
       Id.



                                                7
          Case 3:18-cv-02131-CSH Document 1 Filed 12/26/18 Page 8 of 25



        32.     Defendants, faced with a breach, should have recognized and identified the flaws

in Starwood’s guest reservation systems, and its data security, and should have worked to resolve

these deficiencies. 6

        33.     The risk to Plaintiffs from the inadequate and insufficient security of Defendants’

computer systems and websites was completely foreseeable to Defendants, as was the resultant

harm to Plaintiffs and the Class.

        34.     Defendants are well aware of the costs and risks associated with payment card

fraud and identity theft, as acknowledged in their regulatory filings:

        Our businesses process, use, and transmit large volumes of internal employee and
        customer data, including credit card numbers and other personal information in
        various information systems that we maintain and in those maintained by third
        parties, including our owners, franchisees and licensees, as well as our service
        providers, in areas such as human resources outsourcing, website hosting, and
        various forms of electronic communications. The integrity and protection of that
        customer, employee, and company data is critical to our business.

                                               ***

        Our customers and employees also have a high expectation that we, as well as our
        owners, franchisees, licensees, and service providers, will adequately protect their
        personal information. 7

    Defendants Knew That a Breach of Their Computer Systems Was a Foreseeable Risk

        35.     PII and Payment Card Data have considerable value and constitute an enticing

and well-known target to hackers. Hackers easily can sell such stolen data as a result of the

“proliferation of open and anonymous cybercrime forums on the Dark Web that serve as a

bustling marketplace for such commerce.” 8

6
        See supra McMillan note 3.
7
        Marriott Form 10-Q for the quarter ended September 30, 2016.
8
        Brian Krebs, The Value of a Hacked Company, KREBS ON SECURITY (July 14, 2016),
http://krebsonsecurity.com/2016/07/the-value-of-a-hacked-company/.



                                                 8
         Case 3:18-cv-02131-CSH Document 1 Filed 12/26/18 Page 9 of 25



       36.       Following several high-profile data breaches in recent years, including those

involving Target, Experian, Yahoo, Home Depot, and Sony, Defendants were on notice of the

very real risk that hackers could exploit vulnerabilities in Defendants’ data security.

       37.       Thus, Defendants knew, given the vast amount of PII they managed, the need to

safeguard PII and the impact a data breach would have on their customers, including Plaintiffs

and the Class.

       38.       Defendants should also have known that they were a target for cyber and other

security threats.    Defendants must have understood the risks posed by their insecure and

vulnerable computer systems and website.

                 Defendants Violated Federal Security Requirements and Other
                                      Industry Standards

       39.       Defendants have a clear legal duty to maintain the confidentiality of consumers’

sensitive information and prevent any third-party misuse or access to such information.

Defendants’ actions and failure to safeguard customer information violated federal data security

standards and industry standards, as well as a clearly established legal duty to not act negligently

when handling and storing PII and Payment Card Data.

                        Defendants Failed to Comply with Federal Trade
                            Commission (the “FTC”) Requirements

       40.       The FTC has determined that the failure to employ reasonable and appropriate

measures to protect against unauthorized access to confidential consumer data constitutes an

unfair act or practice prohibited by Section 5 of the Federal Trade Commission Act of 1914

(“FTC Act”), 15 U.S.C. §45. The FTC published guidelines in 2007 that establish reasonable

data security practices for businesses. The guidelines note that businesses should protect the

personal customer information that they keep; properly dispose of personal information that is no




                                                 9
         Case 3:18-cv-02131-CSH Document 1 Filed 12/26/18 Page 10 of 25



longer needed; encrypt information stored on computer networks; understand their network’s

vulnerabilities; and implement policies for installing vendor-approved patches to correct security

problems.

       41.      FTC guidelines also recommend that businesses consider using an intrusion

detection system to expose a breach as soon as it occurs; monitor all incoming traffic for activity

indicating someone may be trying to hack the system; watch for large amounts of data being

transmitted from the system; and have a response plan ready in the event of a breach.

       42.      The FTC also has published a document entitled “FTC Facts for Business” which

highlights the importance of having a data security plan, regularly assessing risks to computer

systems, and implementing safeguards to control such risks. The FTC has also issued orders

against businesses that failed to employ reasonable measures to secure customer data. These

orders provide further guidance to businesses with regard to their data security obligations.

       43.      In the months and years leading up to the data breach and during the course of the

breach itself, Defendants engaged in unfair acts or practices within the meaning of Section 5 of

the FTC Act by not following the guidelines recommended by the FTC, as well as by failing to

have reasonable data security measures in place.

            Defendants Failed to Comply with Industry Standards for Data Security

       44.      The Payment Card Industry Security Standards Council promulgates a set of

minimum requirements, which apply to all organizations that store, process, or transmit Payment

Card Data. This standard, known as the Payment Card Industry Data Security Standard (“PCI

DSS”), is the industry standard governing the security of Payment Card Data.            It sets the

minimum level of what must be done, not the maximum.




                                                10
         Case 3:18-cv-02131-CSH Document 1 Filed 12/26/18 Page 11 of 25



       45.     PCI DSS required Defendants to properly secure Payment Card Data; not store

cardholder data beyond the time necessary to authorize a transaction; implement proper network

segmentation; encrypt Payment Card Data at the point-of-sale; restrict access to Payment Card

Data to those with a need to know; and establish a process to identify and timely fix security

vulnerabilities. Defendants failed to comply with each of these requirements.

                Plaintiffs and the Class Have Been, Are Currently Being, and
                             Will Be Harmed by the Data Breach

       46.     The data breach has inflicted real and immediate costs on Plaintiffs and the Class.

       47.     Defendants failed to follow industry standards, failed to implement sufficient

protection for PII and Payment Card Data, and failed to effectively monitor security systems that

were supposed to ensure the safety of customer information.

       48.     Defendants’ deficient security and failure to adequately prevent or monitor for

unauthorized intrusions caused Plaintiffs and the Class’s PII and Payment Card Data to be

compromised for years without detection.

       49.     Plaintiffs and the Class have incurred, and will continue to incur, substantial

damage because of Defendants’ failures to meet reasonable standards of data security.

       50.     Plaintiffs and the Class, because of the Defendants’ data breach, are required to

cancel payment cards, change or close accounts, investigate fraudulent activity, or take other

steps to protect themselves in an effort to reduce the risk of future identity theft, loan fraud, and

other fraudulent transactions.

       51.     The information Defendants failed to protect had significant value.          PII and

financial information, the information compromised in this breach, is extremely valuable to both

the person whose information it is, and to criminals. Based on the types of data held by




                                                11
         Case 3:18-cv-02131-CSH Document 1 Filed 12/26/18 Page 12 of 25



Defendants, criminals had access to complete profiles of individuals’ personal and financial

information that can now be used to steal these identities, or sell the data or identities to others.

       52.     From the information taken, unauthorized third parties can assume the stolen

identities (or create entirely new identities from scratch) to make purchases, open credit or bank

accounts, apply for loans, forge checks, commit immigration fraud, obtain a driver’s license,

obtain government benefits, or file a fraudulent tax return. A report by the Department of Justice

found that 86% of identity theft victims in 2014 experienced the fraudulent use of existing

account information, including credit card and bank account information. 9

       53.     Plaintiffs and the Class are faced with considerable present injury and continually

unfolding new and continuing injuries as a result of Defendants’ failure to maintain reasonable

security and the subsequent avoidable data breach.

                               CLASS ACTION ALLEGATIONS

       54.     Plaintiffs bring this action on behalf of themselves and as a class action under

Federal Rules of Civil Procedure 23(a), (b)(2), and (b)(3), on behalf of the following nationwide

class and subclasses:

       Nationwide Class: All individuals legally residing in the United States who
       provided PII or payment card information for the Starwood guest reservation
       system to Defendants or any of their affiliates or subsidiaries, and whose
       information was accessed, copied, or stolen by an unauthorized party in the data
       breach event initially announced on November 30, 2018.

       Minnesota Subclass: All individuals legally residing in the State of Minnesota
       whose unencrypted personal information was, or is reasonably believed to have
       been, acquired by an unauthorized person in the data breach event initially
       announced on November 30, 2018 who did not receive disclosure of this access
       by an unauthorized person without unreasonable delay and in the most expedient
       time possible.

9
      Erika Harrell, Victims of Identity Theft, 2014, BUREAU OF JUSTICE STATISTICS, NCJ
248991 (Sept. 27, 2015), https://www.bjs.gov/index.cfm?ty=pbdetail&iid=5408.



                                                  12
         Case 3:18-cv-02131-CSH Document 1 Filed 12/26/18 Page 13 of 25




       Washington Subclass: All individuals legally residing in the State of Washington
       whose personal information was, or is reasonably believed to have been, acquired
       by an unauthorized person in the data breach event initially announced on
       November 30, 2018 who did not receive disclosure of this access by an
       unauthorized person without unreasonable delay and in the most expedient time
       possible.

Rule 23(a)

       55.     This action may properly be maintained as a class action and satisfies the

requirements of Fed. R. Civ. P. 23(a): numerosity, commonality, typicality, and adequacy.

       56.     Numerosity. The members of the Class are so numerous that joinder would be

impracticable. Plaintiffs believe the number of Class members exceeds 1,000,000.

       57.     Commonality. There are common questions of law and fact that predominate

over questions affecting only individual Class members.        These common legal and factual

questions include, but are not limited to:

               a.      whether Defendants owed a duty to Plaintiffs and members of the
                       Class to protect PII and Payment Card Data;

               b.      whether Defendants failed to provide reasonable security to protect
                       PII and Payment Card Data;

               c.      whether Defendants negligently or otherwise improperly allowed
                       PII and Payment Card Data to be accessed by third parties;

               d.      whether Defendants failed to adequately notify Plaintiffs and
                       members of the Class that their data systems were breached;

               e.      whether Plaintiffs and members of the Class were injured and
                       suffered damages and ascertainable losses;

               f.      whether Defendants’ actions, which failed to reasonably secure
                       Plaintiffs’ and the Class’s PII and Payment Card Data, proximately
                       caused the injuries suffered by Plaintiffs and members of the Class;

               g.      whether Plaintiffs and members of the Class are entitled to
                       damages and, if so, the measure of such damages; and




                                               13
         Case 3:18-cv-02131-CSH Document 1 Filed 12/26/18 Page 14 of 25



                h.     whether Plaintiffs and members of the Class are entitled to
                       declaratory and injunctive relief.

       58.      Typicality.   Plaintiffs’ claims are typical of the claims of the absent class

members and have a common origin and basis. Plaintiffs and Class members are all persons

injured by Defendants’ data breach. Plaintiffs’ claims arise from the same practices and course

of conduct giving rise to the claims of the absent Class members and are based on the same legal

theories, namely, the Defendants’ data breach. If prosecuted individually, the claims of each

Class member would necessarily rely upon the same material facts and legal theories, and seek

the same relief.

       59.      Adequacy. Plaintiffs will fully and adequately assert and protect the interests of

the absent Class members and has retained Class counsel who have considerable experience in

class action litigation concerning corporate data security and the resources necessary to prosecute

this case. Neither Plaintiffs nor their attorneys have any interests contrary to or conflicting with

the interests of absent class members.

Rule 23(b)(3)

       60.      The questions of law and fact common to all Class members predominate over

any questions affecting only individual class members.

       61.      A class action is superior to all other available methods for the fair and efficient

adjudication of this lawsuit because individual litigation of the absent Class members’ claims is

economically infeasible and procedurally impracticable. Class members share the same factual

and legal issues and litigating the claims together will prevent varying, inconsistent, or

contradictory judgments, and will prevent delay and expense to all parties and the court system

through litigating multiple trials on the same legal and factual issues. Class treatment will also

permit Class members to litigate their claims where it would otherwise be too expensive or



                                                14
           Case 3:18-cv-02131-CSH Document 1 Filed 12/26/18 Page 15 of 25



inefficient to do so. Plaintiffs know of no difficulties in managing this action that would

preclude its maintenance as a class action.

          62.   Contact information for each Class member, including mailing addresses, is

readily available, facilitating notice of the pendency of this action.

                                           COUNT I
                                          Negligence
                        (Brought by Plaintiffs and the Nationwide Class)

          63.   Plaintiffs incorporate by reference all of the above allegations as if fully set forth

herein.

          64.   Defendants owed Plaintiffs and the Class a common-law duty to exercise

reasonable care in the collection and storage of their PII and Payment Card Data, knowing that

failing to satisfy this standard of care could expose Plaintiffs and the Class to reasonably

foreseeable harm.

          65.   Defendants’ duty included an obligation to take reasonable protective measures

against the foreseeable risk to Plaintiffs and the Class that harm would inevitably result if their

PII or Payment Card Data was interfered with, stolen, or copied while in Defendants’ possession.

          66.   Defendants knew or should have known that by collecting and storing PII and

Payment Card Data, they created a valuable trove of information that was a foreseeable target for

third-party interference, copying, or theft, and based on the public knowledge that companies

possessing similar data troves have been subject to highly publicized data breaches, including

Yahoo, Equifax, Wyndham, Home Depot, and Sony, meaning that Defendants should have

understood the clear and present threat of a data breach.




                                                  15
         Case 3:18-cv-02131-CSH Document 1 Filed 12/26/18 Page 16 of 25



       67.     Once Defendants chose to collect and store PII and Payment Card Data belonging

to Plaintiffs and the Class, only Defendants were in a position to secure their valuable data trove

from the foreseeable risk of third-party interference, copying, or theft.

       68.     Defendants’ duty to act reasonably in collecting and storing PII and Payment Card

Data also arises under Section 5 of the FTC Act, which prohibits “unfair . . . practices in or

affecting commerce,” including, as interpreted and enforced by the FTC, the unfair practice of

failing to use reasonable measures to protect PII and Payment Card Data.

       69.     Plaintiffs and the Class reasonably assumed that major corporations like

Defendants would adhere to basic industry standards with respect to the collection and storage of

PII and Payment Card Data; for instance – but not limited to – the PCI-DSS standards.

       70.     Defendants breached their common law and statutory duties by failing to use

reasonable data collection, storage, and security practices. In addition to Defendants’ initial

negligence in storing PII and Payment Card Data on a system vulnerable to outside penetration,

Defendants’ negligence persisted for at least four years, during which time Defendants failed to

detect the ongoing compromise and failed to improve security practices in a way that could end

the breach. During those years, Defendants missed numerous opportunities to stop or mitigate

the data breach at a point in time when fewer individuals might have been harmed.

       71.     Defendants’ negligent data collection and storage practices led to a foreseeable

result: the valuable PII and Payment Card Data associated with Plaintiffs and the Class was

copied or stolen by unauthorized third parties, who are now well-equipped to perpetrate fraud

and identity theft at the expense of Plaintiffs and the Class.

       72.     As a direct and proximate result of Defendants’ negligence, Plaintiffs and the

Class have been harmed in several ways. They are all now at an increased risk of being victims




                                                 16
           Case 3:18-cv-02131-CSH Document 1 Filed 12/26/18 Page 17 of 25



of identity theft, financial impersonation, and a variety of other fraudulent schemes, including

those that use targeted phishing or social engineering techniques facilitated by the using of

compromised PII elements against victims.

          73.   To guard against the heightened risk of these crimes, Plaintiffs and the Class will

need to invest more of their time and money on monitoring their finances, tax records, credit

scores, and accounts of all types, including financial institution, social media, loyalty programs,

online retailers, and others.

          74.   Plaintiffs and the Class have suffered, and continue to suffer, injury, including,

but not limited to, investing time and money in cancelling payment cards, changing or closing

accounts, and taking other steps to monitor their identities and protect themselves.

          75.   But for Defendants’ negligence, the PII and Payment Card Data of Plaintiffs and

the Class would not have been exposed, or in the alternative, Plaintiffs and the Class would have,

at least, learned of the compromise at an earlier point in time when some of their damages may

have been mitigated.

                                          COUNT II
                                       Negligence Per Se
                        (Brought by Plaintiffs and the Nationwide Class)

          76.   Plaintiffs incorporate by reference all of the above allegations as if fully set forth

herein.

          77.   Section 5 of the FTC Act prohibits “unfair . . . practices in or affecting

commerce,” including, as interpreted and enforced by the FTC, the unfair act or practice by

businesses, such as Defendants, of failing to use reasonable measures to protect PII and Payment

Card Data. The FTC publications and orders described above also form part of the basis of

Defendants’ duty.




                                                  17
         Case 3:18-cv-02131-CSH Document 1 Filed 12/26/18 Page 18 of 25



       78.     Defendants violated Section 5 of the FTC Act by failing to use reasonable

measures to protect PII and Payment Card Data and by not complying with applicable industry

standards, including PCI-DSS, as described in detail herein.

       79.     Defendants’ conduct was particularly unreasonable given the nature and amount

of PII and Payment Card Data they obtained and stored, the length of time the information was

maintained on an apparently vulnerable system, and the foreseeable consequences of a data

breach at a major, international hospitality company, including, specifically, the immense

damages that would result to consumers.

       80.     Defendants’ violations of Section 5 of the FTC Act constitute negligence per se.

       81.     Plaintiffs and members of the Class are consumers and are within the class of

persons that Section 5 of the FTC Act was intended to protect.

       82.     The harm that has occurred is the type of harm the FTC Act was intended to guard

against. Indeed, the FTC has pursued over 50 enforcement actions against businesses, which, as

a result of their failure to employ reasonable data security measures and avoid unfair and

deceptive practices, caused the same harm suffered by Plaintiffs and the Class.

       83.     As a direct and proximate result of Defendants’ negligence per se, Plaintiffs and

the Class have suffered, and continue to suffer, injury, including, but not limited to, investing

time and money in cancelling payment cards, changing or closing accounts, and taking other

steps to monitor their identities and protect themselves.




                                                18
           Case 3:18-cv-02131-CSH Document 1 Filed 12/26/18 Page 19 of 25



                                           COUNT III
                                Violation of Minn. Stat. §325E. 61
                                      (Minnesota Subclass)

          84.   Plaintiffs incorporate the preceding paragraphs as if fully set forth herein.

          85.   Minn. Stat. §325E.61(a) requires that businesses in Minnesota “disclose any

breach of the security of the system following discovery or notification of the breach in the

security of the data to any resident of this state whose unencrypted personal information was, or

is reasonably believed to have been, acquired by an unauthorized person. The disclosure must be

made in the most expedient time possible and without unreasonable delay.”

          86.   Defendants delayed publicly reporting the data breach at issue for months, if not

years after learning of the security breach. This reporting was not done in the most expedient

time possible and without unreasonable delay.

          87.   Plaintiffs bring this count pursuant to Minn. Stat. §8.31, subd. 3a. The Private

Attorney General Act permits consumers to pursue a private cause of action based upon

violations of Minnesota law “respecting unfair, discriminatory, and other unlawful practices in

business, commerce, or trade.” Minn. Stat. §8.31, subd. 1, 3a.

          88.   As a result, Plaintiffs and the prospective Minnesota Subclass members suffered

damages and are entitled to actual damages and/or equitable or injunctive relief, costs and

reasonable attorney fees pursuant to Minn. Stat. §8.31, subd. 3a.

                                         COUNT IV
                Violation of WASH. REV. CODE ANN. §19.255.010(1), et. seq.
                     (Brought by Plaintiffs and the Washington Subclass)

          89.   Plaintiffs incorporate by reference all of the above allegations as if fully set forth

herein.




                                                 19
           Case 3:18-cv-02131-CSH Document 1 Filed 12/26/18 Page 20 of 25



          90.   Defendants are required to accurately notify Plaintiffs and Class Members

following discovery or notification of the breach of their data security system (if personal

information was, or is reasonably believed to have been, acquired by an unauthorized person and

the personal information was not secured) in the most expedient time possible and without

unreasonable delay under Wash. Rev. Code Ann. §19.255.010(1).

          91.   Defendants are businesses that own or license computerized data that includes

personal information as defined by Wash. Rev. Code Ann. §19.255.010(1).

          92.   Plaintiffs and Class Members’ PII includes personal information as covered under

Wash. Rev. Code Ann. §19.255.010(5).

          93.   Because Defendants discovered a breach of its security system (in which personal

information was, or is reasonably believed to have been, acquired by an unauthorized person and

the personal information was not secured), Defendants had an obligation to disclose the data

breach in a timely and accurate fashion as mandated by Wash. Rev. Code Ann. §19.255.010(1).

          94.   As a direct and proximate result of Defendants’ violations of Wash. Rev. Code

Ann. §19.255.010(1), Plaintiffs and Class Members suffered damages, as described above.

          95.   Plaintiffs and Class Members seek relief under Wash. Rev. Code Ann.

§§19.255.010(13)(a), 19.255.010(13)(b) including, but not limited to, actual damages and

injunctive relief.

                                          COUNT V
                               Declaratory and Equitable Relief
                        (Brought by Plaintiffs and the Nationwide Class)

          96.   Plaintiffs incorporate by reference all of the above allegations as if fully set forth

herein.




                                                 20
         Case 3:18-cv-02131-CSH Document 1 Filed 12/26/18 Page 21 of 25



       97.     Under the Declaratory Judgment Act, 28 U.S.C. §2201, et seq., this Court is

authorized to enter a judgment declaring the rights and legal relations of the parties and grant

further necessary relief. Furthermore, the Court has broad authority to restrain acts, such as here,

which are tortious and which violate the terms of the federal and state statutes described herein.

       98.     Pursuant to its authority under the Declaratory Judgment Act, this Court should

enter a judgment declaring, among other things, the following:

               a.   Defendants continue to owe a legal duty to secure their customers’ PII and
                    Payment Card Data, specifically including information pertaining to PII and
                    Payment Card Data used by Defendants’ customers;

               b.   Defendants continue to breach this legal duty by failing to employ reasonable
                    measures to secure their customers’ PII and Payment Card Information; and

               c.   Defendants’ ongoing breaches of their legal duty continue to cause Plaintiffs
                    and the Class harm.

       87.     The Court also should issue corresponding injunctive relief requiring Defendants

to employ adequate security protocols, consistent with industry standards, to protect PII and

Payment Card Data. Specifically, this injunction should, among other things, direct Defendants

to:

               a.   utilize industry standard encryption to encrypt the transmission of cardholder
                    data at all times;

               b.   implement encryption keys in accordance with industry standards;

               c.   implement EMV technology;

               d.   engage third-party auditors, consistent with industry standards, to test
                    systems for weakness and upgrade any such weakness found;

               e.   audit, test, and train data security personnel regarding any new or modified
                    procedures and how to respond to a data breach;

               f.   regularly test systems for security vulnerabilities, consistent with industry
                    standards;

               g.   comply with all PCI-DSS standards pertaining to the security of customers’
                    PII and Payment Card Data; and


                                                21
         Case 3:18-cv-02131-CSH Document 1 Filed 12/26/18 Page 22 of 25



               h.   install all upgrades recommended by manufacturers of security software and
                    firewalls used by Defendants.

       88.     If an injunction is not issued, Plaintiffs and the Class will suffer irreparable injury

and lack an adequate legal remedy in the event of another data breach.

       89.     The risk of another such breach is real, immediate, and substantial.

       90.     If another breach of Defendants’ data occurs, Plaintiffs and the Class will not

have an adequate remedy at law because many of the resulting injuries are not readily quantified

and they will be forced to bring multiple lawsuits to rectify the same conduct.

       91.     Monetary damages, while warranted to compensate Plaintiffs and the Class for

out-of-pocket damages that are legally quantifiable and provable, do not cover the full extent of

injuries suffered by Plaintiffs and the Class, which include monetary damages that are not legally

quantifiable or provable and reputational damage.

       92.     The hardship to Plaintiffs and the Class, if an injunction is not issued, exceeds the

hardship to Defendants, if an injunction is issued. Among other things, if another massive data

breach occurs with Defendants’ data, Plaintiffs and members of the Class will likely incur tens of

millions of dollars in damages. On the other hand, the cost to Defendants of complying with an

injunction by employing reasonable data security measures is relatively minimal and Defendants

have a pre-existing legal obligation to employ such measures.

       93.     Issuance of the requested injunction will not disserve the public interest. To the

contrary, such an injunction would benefit the public by preventing another breach of

Defendants’ systems, thus eliminating the injuries that would result to Plaintiffs, the Class, and

the millions of consumers whose confidential information would be compromised.




                                                 22
         Case 3:18-cv-02131-CSH Document 1 Filed 12/26/18 Page 23 of 25



                                       PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs, individually and on behalf of the Class, respectfully request

that the Court:

       A.         Certify the Class and Subclasses and appoint Plaintiffs and Plaintiffs’ counsel to

represent the Class;

       B.         Enter a monetary judgment in favor of Plaintiffs and the Class to compensate

them for the injuries they have suffered, together with pre-judgment and post-judgment interest

and treble damages and penalties where appropriate;

       C.         Enter a declaratory judgment as described herein;

       D.         Grant the injunctive relief requested herein;

       E.         Award Plaintiffs and the Class reasonable attorneys’ fees and costs of suit, as

allowed by law; and

       F.         Award such other and further relief as this Court may deem just and proper.

                                   DEMAND FOR JURY TRIAL

       Plaintiffs demand a trial by jury on all claims so triable.




Dated: December 26, 2018                        /s/ Erin Green Comite
                                                Erin Green Comite (CT 24886)
                                                SCOTT+SCOTT ATTORNEYS AT LAW LLP
                                                156 South Main Street
                                                P.O. Box 192
                                                Colchester, CT 06415
                                                Telephone: 860-537-5537
                                                Facsimile: 860-537-4432
                                                ecomite@scott-scott.com

                                                Joseph P. Guglielmo (CT 27481)
                                                SCOTT+SCOTT ATTORNEYS AT LAW LLP
                                                The Helmsley Building



                                                   23
Case 3:18-cv-02131-CSH Document 1 Filed 12/26/18 Page 24 of 25



                            230 Park Ave., 17th Floor
                            New York, NY 10169
                            Telephone: 212-223-6444
                            Facsimile: 212-223-6334
                            jguglielmo@scott-scott.com




                            Hal Cunningham
                            SCOTT+SCOTT ATTORNEYS AT LAW LLP
                            600 W. Broadway, Suite 3300
                            San Diego, CA 92101
                            Telephone: 619-233-4565
                            Facsimile: 619-233-0508
                            hcunningham@scott-scott.com
                            Bryan L. Bleichner
                            CHESTNUT CAMBRONNE PA
                            17 Washington Avenue North, Suite 300
                            Minneapolis, MN 55401
                            Telephone: 612-339-7300
                            Facsimile: 612-336-2921
                            bbleichner@chestnutcambronne.com
                            Gary F. Lynch
                            Jamisen A. Etzel
                            CARLSON LYNCH SWEET KILPELA &
                            CARPENTER, LLP
                            1133 Penn Avenue, 5th Floor
                            Pittsburgh, PA 15222
                            Telephone: 412-322-9243
                            Facsimile: 412-231-0246
                            glynch@carlsonlynch.com
                            jetzel@carlsonlynch.com




                              24
Case 3:18-cv-02131-CSH Document 1 Filed 12/26/18 Page 25 of 25



                            Karen Hanson Riebel
                            Kate Baxter-Kauf
                            Arielle Wagner
                            LOCKRIDGE GRINDAL NAUEN P.L.L.P.
                            100 Washington Avenue S, Suite 2200
                            Minneapolis, MN 55401
                            Telephone: 612-596-4097
                            Facsimile: 612-339-0981
                            khriebel@locklaw.com
                            kmbaxter-kauf@locklaw.com
                            aswagner@locklaw.com

                            Counsel for Plaintiffs




                              25
